EXHIBIT 10.1

 
 
 
 

              THIRD AMENDED AND RESTATED CREDIT AGREEMENT           among      
           CHAMPION INDUSTRIES, INC., a West Virginia corporation, as Borrower  
                VARIOUS BORROWER SUBSIDIARIES, as Guarantors          
MARSHALL T. REYNOLDS, as Shareholder
          BIG 4 INVESTMENTS, LLC, Lender             and            BIG 4
INVESTMENTS, LLC, as Administrative Agent                
Dated as of October 7, 2013
       

 

                 

 
 
 

--------------------------------------------------------------------------------

 
 

   TABLE OF CONTENTS  

 


Section
Heading
Page
     
Section 1.
Definitions; Interpretation
2
     
Section 1.1.
Definitions
2
Section 1.2.
Interpretation
11
Section 1.3.
Change in Accounting Principles
11
     
Section 2.
The Credit Facility
12
     
Section 2.1.
Term Loan
12
Section 2.2.
Applicable Interest Rate
12
Section 2.3.
Maturity of Loans
12
Section 2.4.
Prepayments
12
Section 2.9.
Place and Application of Payments
12
     
Section 3.
Conditions Precedent
12
     
Section 3.1.
Initial Credit Event
13
     
Section 4.
The Collateral and Guaranties
13
     
Section 4.1.
Collateral
13
Section 4.2.
Liens on Real Property
14
Section 4.3.
Guaranties
14
Section 4.4.
Further Assurances
14
Section 4.5.
Continuing Security Interests
15
     
Section 5.
Representations and Warranties
15
     
Section 5.1.
Organization and Qualification
15
Section 5.2.
Authority and Enforceability
15
Section 5.3.
Financial Reports
16
Section 5.4.
Litigation and Other Controversies
16
Section 5.5.
True and Complete Disclosure
16
Section 5.6.
Use of Proceeds; Margin Stock
16
Section 5.7.
Taxes
16
Section 5.8.
ERISA
17
Section 5.9.
Subsidiaries
17
Section 5.10.
Compliance with Laws
17
Section 5.11.
Environmental Matters
17
Section 5.12.
Investment Company
18
Section 5.13.
Intellectual Property
18
Section 5.14.
Good Title
18
Section 5.15.
Labor Relations
18
Section 5.16.
Capitalization
18
Section 5.17.
Other Agreements
18


 
i 

--------------------------------------------------------------------------------

 

Section 5.18.
Governmental Authority and Licensing
18
Section 5.19.
Approvals
19
Section 5.20.
Affiliate Transactions
19
Section 5.21.
Foreign Assets Control Regulations and Anti‑Money Laundering
19
     
Section 6.
Covenants
19
     
Section 6.1.
Information Covenants
19
Section 6.2.
Inspections
21
Section 6.3.
Maintenance of Property, Insurance, Environmental Matters, etc
21
Section 6.4.
Preservation of Existence
22
Section 6.5.
Compliance with Laws
22
Section 6.6.
ERISA
22
Section 6.7.
Payment of Taxes
23
Section 6.8.
Contracts with Affiliates
23
Section 6.9.
No Changes in Fiscal Year
23
Section 6.10.
Change in the Nature of Business
23
Section 6.11.
Indebtedness
23
Section 6.12.
Liens
24
Section 6.13.
Consolidation, Merger, Sale of Assets, etc
24
Section 6.14.
Advances, Investments and Loans
25
Section 6.15.
Dividends and certain other Restricted Payments
26
Section 6.16.
Limitation on Restrictions
26
Section 6.17.
Limitation on the Creation of Subsidiaries
26
Section 6.18.
OFAC
26
Section 6.19.
Financial Covenants
27
Section 6.20.
Tax Returns
27
Section 6.21.
Subordinated Indebtedness
27
     
Section 7.
Events of Default and Remedies
27
     
Section 7.1.
Events of Default
27
Section 7.2.
Non‑Bankruptcy Defaults
29
Section 7.3.
Bankruptcy Defaults
29
Section 7.4.
Notice of Default
30
Section 7.5.
Expenses
30
     
Section 8.
Change in Circumstances and Contingencies - Intentionally Omitted.
30
     
Section 9.
The Administrative Agent
30
     
Section 9.1.
Appointment and Authorization of Administrative Agent
30
Section 9.2.
Administrative Agent and its Affiliates
30
Section 9.3.
Action by Administrative Agent
30


 
  ii

--------------------------------------------------------------------------------

 

Section 9.4.
Consultation with Experts
31
Section 9.5.
Liability of Administrative Agent; Credit Decision
31
Section 9.6.
Resignation of Administrative Agent and Successor Administrative Agent
32
Section 9.7.
Authorization to Enter into, and Enforcement of, the Collateral Documents
32
Section 9.8.
Authorization to Release Liens and Limit Amount of Certain Claims
33
     
Section 10.
Miscellaneous
33
     
Section 10.1.
Withholding Taxes
33
Section 10.2.
No Waiver, Cumulative Remedies
33
Section 10.3.
Non‑Business Days
33
Section 10.4.
Documentary Taxes
34
Section 10.5.
Survival of Representations
34
Section 10.6.
Notices
34
Section 10.7.
Counterparts
35
Section 10.8.
Successors and Assigns; Assignments and Participations
35
Section 10.9.
Amendments
37
Section 10.10.
Heading
37
Section 10.11.
Costs and Expenses; Indemnification
37
Section 10.12.
Set‑off
38
Section 10.13.
Entire Agreement
39
Section 10.14.
Governing Law
39
Section 10.15.
Severability of Provisions
39
Section 10.16.
Excess Interest
39
Section 10.17.
Construction
40
Section 10.18.
USA Patriot Act
40
Section 10.19.
Submission to Jurisdiction; Waiver of Jury Trial
40
Section 10.20.
Treatment of Certain Information; Confidentiality
40
Section 10.21.
Amendment and Restatement
41
Section 10.22.
Affirmation of Guarantors
41
           
Siganure Page
 
S-1
     
Exhibit A
Term Note A
 
Schedule 5.9
Subsidaiaries
 
Schedule A
Locations
 
Schedule B
Other Names
 
Schedule D
Real Estate Legal Descriptions
 
Schedule E
Investment Property and Deposit Accounts
 


 
iii 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This Third Amended and Restated Credit Agreement is entered into as of
October 7, 2013, by and among CHAMPION INDUSTRIES, INC., a West Virginia
corporation (the “Borrower”), the various Borrower subsidiaries party hereto
(“Guarantors”), BIG 4 INVESTMENTS, LLC, a Louisiana limited liability company,
as “Lender”, MARSHALL T. REYNOLDS (“Shareholder”), and BIG 4 INVESTMENTS, LLC, a
Louisiana limited liability company, as “Administrative Agent”.


WHEREAS, Borrower is party to a Credit Agreement among Champion as Borrower,
various Lenders from time to time party thereto (the “Lenders”) and Fifth Third
Bank, as Administrative Agent (the “Administrative Agent”), Lender and L/C
Issuer dated as of September 14, 2007, as previously supplemented and amended
(the "Original Credit Agreement"); and


WHEREAS, Champion, the Administrative Agent and the Lenders have amended and
restated the Original Credit Agreement on the terms and conditions set forth in
(1) the First Amended and Restated Credit Agreement dated October 19, 2012 (the
“First Amended and Restated Credit Agreement”) among Champion, the Lenders party
thereto, the Administrative Agent and the L/C Issuer, (2) the First Limited
Forbearance and Waiver Agreement and First Amendment to Amended and Restated
Credit Agreement dated May 31, 2013 among Champion, Marshall Reynolds, as
Shareholder, the Guarantors, the Lenders, Administrative Agent and the L/C
Issuer (the “First Limited Forbearance Agreement”) and a related Letter
Agreement dated May 31, 2013 among such parties (the “Letter Agreement”) and (3)
First Amendment to First Limited Forbearance and Waiver Agreement and Second
Amendment to Amended and Restated Credit Agreement dated August 28, 2013 (the
“First Amendment to First Limited Forbearance Agreement”) (collectively, the
“Credit Agreement”); and


WHEREAS, pursuant to Loan Purchase and Assumption Agreement dated October 7,
2013 among the various Lenders party to the Credit Agreement and Fifth Third
Bank as Administrative Agent, all as Seller Parties, and Big 4 Investments, LLC
as Buyer, Buyer (a) has purchased the Purchased Loans and thereby become the
sole Lender, (b) has become the Administrative Agent under the Credit Agreement
and (c) has been assigned the Loan Documents; and


WHEREAS, in substitution for all Loans and Notes heretofore outstanding,
Borrower has delivered to Lender its Term Note A in principal amount of
$10,000,000 in the form set forth in Exhibit A hereto; and
 
WHEREAS, the Borrower has requested that the Lender make certain further
amendments to the Credit Agreement and, for the sake of convenience and clarity,
to restate the Credit Agreement in its entirety as so amended.  Accordingly,
upon satisfaction of the conditions precedent to effectiveness contained in
Section 3.2 hereof, the Credit Agreement and all Exhibits and Schedules thereto
shall be amended and as so amended shall be restated in their entirety to read
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.Definitions; Interpretation.

 
Section 1.1. Definitions.  The following terms when used herein shall have the
following meanings:
 
“Account Debtor” means any Person obligated to make payment on any Receivable.
 
“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary), provided that the
Borrower or the Subsidiary is the surviving entity.
 
“Administrative Agent” means Big 4 Investments, LLC, a Louisiana limited
liability company, as contractual representative for itself and any other
Lenders and any successor pursuant to Section 9.7 hereof.
 
 “Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.  
 
“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may be amended, modified, restated or supplemented from time to time pursuant to
the terms hereof.
 
 “Borrower” is defined in the introductory paragraph of this Agreement.
 
“Borrowing” means the total of the Loan.
 
 “Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Cincinnati, Ohio.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during
 
 
2

--------------------------------------------------------------------------------

 
that period for the acquisition or leasing (pursuant to a Capital Lease) of
fixed or capital assets or additions to property, plant, or equipment (including
replacements, capitalized repairs, and improvements) which should be capitalized
on the balance sheet of such Person in accordance with GAAP.
 
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
 
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
 
“Cash Equivalents” shall mean, as to any Person:  (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of issuance thereof; (b) investments in commercial paper
rated at least P-1 by Moody’s and at least A-1 by S&P maturing within one year
of the date of issuance thereof; (c) investments in certificates of deposit
issued by any Lender or by any United States commercial bank; (d) investments in
repurchase obligations with a term of not more than 7 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above, provided all such
agreements require physical delivery of the securities securing such repurchase
agreement, except those delivered through the Federal Reserve Book Entry System;
and (e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
 
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding equity interests of the Borrower on a fully-diluted basis, other
than acquisitions of such interests by Marshall Reynolds, any estate planning
trust established for the benefit of Marshall Reynolds and his family, and any
partnership, limited liability company, corporation or other legal entity
established for estate planning purposes for the benefit of Marshall Reynolds,
and his family (collectively, the “Existing Shareholders”) (provided that,
notwithstanding anything in this definition to the contrary, “group” shall not
include any group that includes the Existing Shareholders if such Existing
Shareholders have beneficial ownership of more than 50% of all outstanding
equity interests of the Borrower on a fully-diluted basis), or (b) the failure
of natural persons who are members of the board of directors (or similar
governing body) of the Borrower on the Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Closing
 
 
3

--------------------------------------------------------------------------------

 Date or previously so approved) to constitute a majority of the board of
directors (or similar governing body) of the Borrower.
 
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
 
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
 
“Collateral Account” is defined in Section 7.4 hereof.
 
“Collateral Documents” means the Mortgages, the Leasehold Mortgages, the
Security Agreement, and all other mortgages, deeds of trust, security
agreements, pledge agreements, account control agreements, assignments,
financing statements and other documents as shall from time to time secure or
relate to the Obligations, or any part thereof.  
 
 “Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
 
“Credit” means the Term Credit A.
 
 
4

--------------------------------------------------------------------------------

 
 “Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
 “Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 6.13(a), 6.13(b) or 6.13(c) hereof.
 
“Dollars” and “$” each means the lawful currency of the United States of
America.
 
 “Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, pro­ceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, cor­rective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
 
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
 
“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.
 
“Event of Loss” means, with respect to any Property, any of the
following:  (a) any loss, destruction or damage of such Property or (b) any
condemnation, seizure, or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.
 
 “GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting
 
 
5

--------------------------------------------------------------------------------

Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, count, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guaranty” and “Guaranties” each is defined in Section 4.3 hereof.
 
“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
 
 “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has not been
withdrawn.
 
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables, accrued payroll and commissions, taxes accrued and withheld,
accrued and deferred income taxes, negative book cash balances and deferred
revenue and other accrued expenses arising in the ordinary course of business.
 
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all
 
6

--------------------------------------------------------------------------------

amortization of debt discount and expense) as well as deferred financing costs
or charges and various period costs associated with the applicable Indebtedness,
of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.  
 
 “Inventory” means all raw materials, finished goods and work-in-process (other
than packaging, crating, and supplies inventory; provided that this exclusion
shall apply only to such items that are not held for sale in the ordinary course
of business of the Borrower and its Subsidiaries and shall not include office
supplies inventory that is held for sale in the ordinary course of business of
the Borrower and its Subsidiaries) held for sale in which the Borrower or the
relevant Subsidiary now has or hereafter acquires title to.
 
 “Landlord’s Agreement” shall mean any agreement relating to the real property
of the Borrower and its Subsidiaries that is subject to a Leasehold Mortgage,
between the Administrative Agent and the owner/lessor of such property, such
agreement to provide, among other things, that such owner/lessor consents to the
Leasehold Mortgage and recognizes the Administrative Agent’s rights under the
Leasehold Mortgage for such property.
 
“Leasehold Mortgages” means, collectively, each Credit Line Leasehold Deed of
Trust and Security Agreement with Assignment of Rents, Leasehold Mortgage and
Security Agreement with Assignment of Rents and Open-End Leasehold Mortgage and
Security Agreement with Assignment of Rents between the Borrower or any of its
Subsidiaries and the Administrative Agent relating to the Borrower’s or such
Subsidiary’s real property, fixtures and interests in real property leased and
commonly known as (i) 2450 1st Avenue, Huntington, West Virginia, (ii) 405 Ann
Street, Parkersburg, West Virginia and (iii) 120 Hills Plaza, Charleston, West
Virginia, and any other leasehold mortgages delivered to the Administrative
Agent pursuant to Section 4.2 hereof, as the same may be amended, modified,
supplemented or restated from time to time.
 
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.
 
“Lenders” means and includes Big 4 Investments, LLC, a Louisiana limited
liability company and any other lenders from time to time party to this
Agreement, including each assignee Lender pursuant to Section 10.10 hereof.
 
 “Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.
 
“Loan” means the Term Loan A in the form of Exhibit A attached hereto.
 
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Guaranties, and each other agreement, instrument or document to be delivered
hereunder or thereunder or otherwise in connection therewith.
 
 
7

--------------------------------------------------------------------------------

 
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) or prospects of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower or any Subsidiary to perform its material obligations under any Loan
Document or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary of any
Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunder or (ii) the perfection or priority of any Lien granted under
any Collateral Document.
 
“Material Transaction” means any potential, planned or incurred restructuring of
operations, combination or reorganization of any business divisions, elimination
or dissolution of any business division or Subsidiary, sale of assets not in the
ordinary course of business, sale of any Subsidiary, refinancing of
Indebtedness, receipt of cash equity contributions or other similar transaction.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means, collectively, each Credit Line Deed of Trust and Security
Agreement with Assignment of Rents, Deed of Trust and Security Agreement with
Assignment of Rents, Mortgage and Security Agreement with Assignment of Rents
and Open-End Mortgage and Security Agreement with Assignment of Rents between
the Borrower or any of its Subsidiaries and the Administrative Agent relating to
the Borrower’s and each Subsidiary’s real property, fixtures and interests in
real property commonly known as  (i) 1563 Hansford Street, Charleston, West
Virginia, (ii) 10848 Airline Highway, Baton Rouge, Louisiana, (iii) 13112 South
Choctaw, Baton Rouge, Louisiana, (iv) 700 N. Fourth St., Clarksburg, West
Virginia and (v) 711 Indiana Avenue, Charleston, West Virginia, and any other
mortgages or deeds of trust delivered to the Administrative Agent pursuant to
Section 4.2 hereof, as the same may be amended, modified, supplemented or
restated from time to time.
 
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that, there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, except to the extent that the Borrower has
delivered the financial statements of the Acquired Business for such period,
which financial statements shall have been audited by an independent accounting
firm reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has an equity interest in, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period.  
 
“Note” means and includes the Term Note A.
 
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loan, all fees and charges payable hereunder, and all other
payment obligations of the Borrower
 
8

--------------------------------------------------------------------------------

 
or any of its Subsidiaries arising under or in relation to any Loan Document, in
each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired.
 
 “Patriot Act” is defined in Section 5.24(b) hereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
 
 “Permitted Lien” is defined in Section 6.12 hereof.
 
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
 
“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including, without limitation, the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.
 
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
 
“Purchased Loans” shall mean all Loans acquired by Lender pursuant to the Loan
Purchase and Assumption Agreement dated October 7, 2013 among the various
Lenders party thereto and Fifth Third Bank as prior Administrative Agent
(“Seller Parties”) and Lender as Buyer.
 
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
 
“Receivables” means all rights to the payment of a monetary obligation now or
hereafter owing to the Borrower or any Subsidiary, evidenced by accounts,
instruments, chattel paper or general intangibles.
 
9

--------------------------------------------------------------------------------

 
 
 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, financial advisors and
consultants of such Person and of such Person’s Affiliates.
 
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.
 
 “SEC” is defined in Section 6.1(g) hereof.
 
“Security Agreement” means that certain Security Agreement dated as of September
14, 2007, by and among the Borrower and its Subsidiaries and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.
 
“Shareholder” means Marshall T. Reynolds.
 
“Shareholder Guaranty” means the Guaranty Agreement of even date herewith
executed and delivered by Shareholder.
 
“Shareholder Pledge” means the Stock Pledge and Security Agreement of even date
herewith executed delivered to Lender by Shareholder securing the Shareholder
Guaranty.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Subsidiaries that is subordinated to the Obligations in a manner acceptable to
the Administrative Agent in its sole discretion, including, without limitation,
the Indebtedness evidenced by the Subordinated Note.
 
“Subordinated Note” means, collectively, the Subordinated Promissory Note dated
as of April 5, 2010, made by the Borrower in favor of Marshall T. Reynolds in
the principal amount of up to $2,500,000.
 
“Subordination Agreement” means the Debt Subordination Agreement dated as of
December 29, 2009, by and between Mr. Marshall T. Reynolds and the
Administrative Agent, as amended, modified, supplemented or restated from time
to time.
 
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries; provided that, notwithstanding
the foregoing, U.S. Tag & Ticket Company, Inc. shall not be considered a
Subsidiary of the Borrower.
 
 “Tax Refunds”  means all state and federal income tax refunds and proceeds
thereof, including, without limitation, interest thereon, in respect of taxes of
the Borrower and its Subsidiaries.
 
10

--------------------------------------------------------------------------------

 
 
“Term Credit A” means the credit facility for the Term Loan A described in
Section 2.1(a) hereof.
 
 “Term Loan A” is defined in Section 2.1(a) hereof.
 
 “Term Note A” is defined in Section 2.1 hereof and attached hereto as Exhibit
A.  
 
 “Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
 
 “Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
 
 “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
 
“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares as required by law) or other equity interests are owned by any one or
more of the Borrower and the Borrower’s other Wholly-owned Subsidiaries at such
time.
 
Section 1.2. Interpretation.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All references to time of day herein are references to
Cincinnati, Ohio, time unless otherwise specifically provided.  Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.  All terms that are used in this
Agreement which are defined in the Uniform Commercial Code of the State of Ohio
as in effect from time to time (“UCC”) shall have the same meanings herein as
such terms are defined in the UCC, unless this Agreement shall otherwise
specifically provide.
 
Section 1.3. Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Lender may by notice to the Lender and the Borrower,
respectively, require that the Lender and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall
 
11

--------------------------------------------------------------------------------

 
 be the same as if such change had not been made.  No delay by the Borrower or
the Lender in requiring such negotiation shall limit their right to so require
such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
 
 
Section 2.The Credit Facility.

 
Section 2.1. Term Loan.  (a) On the Closing Date all of the Purchased Loans
shall be consolidated into the Note attached hereto as Exhibit A in the
principal amount of $10,000,000 (the “Term Note A”).
 
Section 2.2. Applicable Interest Rate.  (a) Interest on the Loan.  Subject to
Section 2.2(b) hereof, the Loan shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced until
maturity (whether by acceleration or otherwise) as set forth in Term Note A.
 
(b)Default Rate.  Upon the occurrence of any Default or Event of Default or
after acceleration, the Borrower shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the principal
amount of Term Loan A as set forth therein.
 
Section 2.3. Maturity of Loans.  (a) Scheduled Payment of Term Loan A.  The
Borrower shall make principal payments on the Term Loan A as set forth in Term
Note A.
 
Section 2.4. Prepayments.  The Borrower may prepay the Term Loan A as set forth
in the Term Loan Note.
 
Section 2.4. Place and Application of Payments.  All payments of principal of
and interest on the Loan, and of all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent by no later than 12:00 Noon (Louisiana time) on the
due date thereof at the office of the Administrative Agent in Louisiana (or such
other location as the Administrative Agent may designate to the Borrower) for
the benefit of the Lender entitled thereto.  Any payments received after such
time shall be deemed to have been received by the Administrative Agent on the
next Business Day.  All such payments shall be made in Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim.  
 
 
Section 3.Conditions Precedent.

 
The obligation of Lender to advance the Loan, shall be subject to the following
conditions precedent:
 
12

--------------------------------------------------------------------------------

 
 
Section 3.1. Initial Credit Event.  Before or concurrently with the initial
Credit Event:
 
(a) the Administrative Agent shall have received (i) copies of resolutions of
the Borrower’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on the Borrower’s behalf, all
certified in each instance by its Secretary, Assistant Secretary or Chief
Financial Officer and (ii) copies of resolutions of each Subsidiary’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the ratification of the Guaranty and the other
Loan Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Subsidiary’s behalf, all
certified in each instance by its Secretary, Assistant Secretary or Chief
Financial Officer;
 
(b) the Administrative Agent shall have received the Shareholder Guaranty and
the Shareholder Pledge duly executed by the parties thereto;
 
(c) the Administrative Agent shall have received physical delivery of the
property subject to the Shareholder Pledge; and
 
(d)the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
 
 
Section 4.The Collateral and Guaranties.

 
Section 4.1. Collateral.  The Obligation shall be secured by (a) valid,
perfected, and enforceable Liens on all right, title, and interest of the
Borrower and each Subsidiary in all capital stock and other equity interests
held by such Person in each of its Subsidiaries, whether now owned or hereafter
formed or acquired, and all proceeds thereof, and (b) valid, perfected, and
enforceable Liens on all right, title, and interest of the Borrower and each
Subsidiary in all personal property, fixtures, and real estate, whether now
owned or hereafter acquired or arising, and all proceeds thereof; provided,
however, that:  (i) the Lien of the Administrative Agent on Property subject to
a Capital Lease or conditional sale agreement or subject to a purchase money
lien, in each instance to the extent permitted hereby, shall be subject to the
rights of the lessor or lender thereunder, (ii) until a Default or Event of
Default has occurred and is continuing and thereafter until otherwise required
by the Administrative Agent or the Lender, Liens on local petty cash deposit
accounts maintained by the Borrower and its Subsidiaries in proximity to their
operations need not be perfected provided the total amount on deposit at any one
time not so perfected shall not exceed $100,000 in the aggregate and Liens on
payroll accounts maintained by the Borrower and its Subsidiaries need not be
perfected provided the total amount on deposit at any time does not exceed the
current amount of their payroll obligation, and, and (iii) until a Default or
Event of Default has occurred and is continuing and thereafter until otherwise
required by the Administrative Agent or the Lender, Liens on vehicles which are
subject to a
 
13

--------------------------------------------------------------------------------

 
certificate of title law need not be perfected provided that the total value of
such property at any one time not so perfected shall not exceed $2,000,000 in
the aggregate.  
 
Section 4.2. Liens on Real Property.  In the event that the Borrower or any
Subsidiary owns or hereafter acquires any real property, the Borrower shall, or
shall cause such Subsidiary to, execute and deliver to the Administrative Agent
(or a security trustee therefor) a mortgage or deed of trust acceptable in form
and substance to the Administrative Agent for the purpose of granting to the
Administrative Agent a Lien on such real property to secure the Obligation,
shall pay all taxes, costs, and expenses incurred by the Administrative Agent in
recording such mortgage or deed of trust, and shall supply to the Administrative
Agent at the Borrower’s cost and expense a survey, environmental report, hazard
insurance policy, appraisal report, and a mortgagee’s policy of title insurance
from a title insurer acceptable to the Administrative Agent insuring the
validity of such mortgage or deed of trust and its status as a first Lien
(subject to Permitted Liens) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.  In the event that the
Borrower or any Subsidiary presently leases or hereafter leases real property,
the Borrower shall, or shall cause such Subsidiary, to the extent requested by
the Administrative Agent:  (i) to execute and deliver to the Administrative
Agent (or a security trustee therefor) a leasehold mortgage or leasehold deed of
trust acceptable in form and substance to the Administrative Agent for the
purpose of granting to the Administrative Agent a Lien on such real property to
secure the Obligation, (ii) to pay all taxes, costs, and expenses incurred by
the Administrative Agent in recording such leasehold mortgage or leasehold deed
of trust, (iii) to deliver to the Administrative Agent such lessor and mortgagor
consent, waivers, and other agreements as required by the Administrative Agent
to ensure its access to the Collateral and its rights under such leasehold
mortgage or leasehold deed of trust for such property, (iv) and to deliver to
the Administrative Agent such other instrument, documents, certificates, and
opinions reasonably required by the Administrative Agent in connection
therewith.
 
Section 4.3. Guaranties.  The payment and performance of the Obligation shall at
all times be jointly and severally guaranteed by each direct and indirect
Subsidiary of the Borrower pursuant to one or more guaranty agreements in form
and substance acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties”) and by the Shareholder Guaranty.
 
Section 4.4. Further Assurances.  The Borrower agrees that it shall, and shall
cause each Subsidiary to, from time to time at the request of the Administrative
Agent or the Lender, execute and deliver such documents and do such acts and
things as the Administrative Agent or the Lender may reasonably request in order
to provide for or perfect or protect such Liens on the Collateral.  In the event
the Borrower or any Subsidiary forms or acquires any other Subsidiary after the
date hereof, the Borrower shall promptly upon such formation or acquisition
cause such newly formed or acquired Subsidiary to execute a Guaranty and such
Collateral Documents as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
 
14

--------------------------------------------------------------------------------

 
 
Section 4.5. Continuing Security Interests.  The Borrower hereby acknowledges
and agrees that the Liens created and provided for by the Collateral Documents
continue to secure, among other things, the Obligations arising under the Credit
Agreement as amended and restated hereby; and the Collateral Documents and the
rights and remedies of the Administrative Agent and the Lender thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the Liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Agreement.
 
 
Section 5.Representations and Warranties.

 
The Borrower represents and warrants to each Lender and the Administrative
Agent, and agrees, that:
 
Section 5.1. Organization and Qualification.  The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage and (iii) is duly qualified and in good standing
in each jurisdiction where the ownership, leasing or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing could not be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect.
 
Section 5.2. Authority and Enforceability.  The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Note, to grant to
the Administrative Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it.  Each Subsidiary, if any, has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligation, to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by such Person, and to perform
all of its obligations under the Loan Documents executed by it.  The Loan
Documents delivered by the Borrower and by each Subsidiary, if any, have been
duly authorized, executed, and delivered by such Person and constitute valid and
binding obligations of such Person enforceable against it in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by the Borrower or any Subsidiary, if any, of any of the matters and
things herein or therein provided for, (a) contravene or constitute a default
under any provision of law or any judgment, injunction, order or decree binding
upon the Borrower or any Subsidiary, if any, or any provision of the
organizational documents (e.g., charter, articles of incorporation, by-laws,
articles of association, operating agreement, partnership agreement or other
similar document) of the Borrower or any Subsidiary, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary or any of its Property, in each case where such
contravention or
 
15

--------------------------------------------------------------------------------

 
default, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect or (c) result in the creation or imposition of any
Lien on any Property of the Borrower or any Subsidiary other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents.
 
Section 5.3. Financial Reports.  The audited consolidated financial statements
of Borrower and its Subsidiaries as at October 31, 2012, and the unaudited
interim consolidated financial statements of Borrower and its Subsidiaries as at
July 31, 2013 for the nine months then ended, heretofore available to the
Administrative Agent at www.sec.gov, fairly and adequately present the
consolidated financial condition of Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent
basis.  Neither the Borrower nor any Subsidiary has contingent liabilities or
judgments, orders or injunctions against it that are material to it other than
as indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 6.1 hereof.
 
Section 5.4. Litigation and Other Controversies.  There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, except as previously disclosed to the Lenders in writing.
 
Section 5.5. True and Complete Disclosure.  All information furnished by or on
behalf of the Borrower or any of its Subsidiaries in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is true and accurate in all
material respects and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in light of the
circumstances under which such information was provided; provided that, with
respect to projected financial information furnished by or on behalf of the
Borrower or any of its Subsidiaries, the Borrower only represents and warrants
that such information is prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
Section 5.6. Use of Proceeds; Margin Stock.  All proceeds of the Loan shall be
used by the Borrower to refinance existing Indebtedness.  No part of the
proceeds of any Loan or other extension of credit hereunder will be used by the
Borrower or any Subsidiary thereof to purchase or carry any margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any margin stock.  Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System and any successor to all or any portion of such
regulations.  Margin stock (as defined above) constitutes less than 25% of the
value of those assets of the Borrower and its Subsidiaries that are subject to
any limitation on sale, pledge or other restriction hereunder.
 
Section 5.7. Taxes.  The Borrower and each of its Subsidiaries has timely filed
or caused to be timely filed all tax returns required to be filed by the
Borrower and/or any of its Subsidiaries, except where failure to so file could
not be reasonably expected to have, either
 
16

--------------------------------------------------------------------------------

 
individually or in the aggregate, a Material Adverse Effect.  The Borrower and
each of its Subsidiaries has paid all taxes, assessments and other governmental
charges payable by them other than taxes, assessments and other governmental
charges which are not delinquent, except those that are being contested in good
faith and by proper legal proceedings and as to which appropriate reserves have
been provided for in accordance with GAAP and no Lien resulting therefrom
attaches to any of its Property.
 
Section 5.8. ERISA.  The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan under Title IV of
ERISA.  The Borrower and its Subsidiaries have no contingent liabilities with
respect to any post-retirement benefits under a welfare plan, as defined in
Section 3(1) of ERISA, other than liability for continuation coverage described
in article 6 of Title 1 of ERISA.
 
Section 5.9. Subsidiaries.  Schedule 5.9 correctly sets forth, as of the Closing
Date, each Subsidiary of the Borrower, its respective jurisdiction of
organization and the percentage ownership (direct and indirect) of the Borrower
in each class of capital stock or other equity interests of each of its
Subsidiaries and also identifies the direct owner thereof.
 
Section 5.10. Compliance with Laws.  The Borrower and each of its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authority in respect of
the conduct of their businesses and the ownership of their property, except such
noncompliances as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
Section 5.11. Environmental Matters.  The Borrower and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws, except to the extent that the
aggregate effect of all noncompliances could not reasonably be expected to have
a Material Adverse Effect.  There are no pending or, to the best knowledge of
the Borrower and its Subsidiaries after due inquiry, threatened Environmental
Claims, including any such claims (regardless of materiality) for liabilities
under CERCLA relating to the disposal of Hazardous Materials, against the
Borrower or any of its Subsidiaries or any real property, including leaseholds,
owned or operated by the Borrower or any of its Subsidiaries, except such claims
as could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, there are no facts, circumstances, conditions or occurrences on any real
property, including leaseholds, owned or operated by the Borrower or any of its
Subsidiaries that, to the best knowledge of the Borrower and its Subsidiaries
after due inquiry, could reasonably be expected (i) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
real property, or (ii) to cause any such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such real
property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.  Hazardous Materials have not been Released on or from any
real property, including leaseholds, owned or
 
17

--------------------------------------------------------------------------------

 
operated by the Borrower or any of its Subsidiaries where such Release,
individually, or when combined with other Releases, in the aggregate, may
reasonably be expected to have a Material Adverse Effect.
 
Section 5.12. Investment Company.  Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.13. Intellectual Property.  The Borrower and each of its Subsidiaries
owns all the patents, trademarks, permits, service marks, trade names,
copyrights, franchises and formulas, or rights with respect to the foregoing, or
each has obtained licenses of all other rights of whatever nature necessary for
the present conduct of its businesses, in each case without any known conflict
with the rights of others which, or the failure to obtain which, as the case may
be, could reasonably be expected to result in a Material Adverse Effect.
 
Section 5.14. Good Title.  The Borrower and its Subsidiaries have good and
marketable title, or valid leasehold interests, to their assets as reflected on
the Borrower’s most recent consolidated balance sheet provided to the
Administrative Agent (except for sales of assets in the ordinary course of
business, and such defects in title that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect) and is
subject to no Liens, other than Permitted Liens.
 
Section 5.15. Labor Relations.  Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect.  There is (i) no strike, labor dispute, slowdown
or stoppage pending against the Borrower or any of its Subsidiaries or, to the
best knowledge of the Borrower and its Subsidiaries, threatened against the
Borrower or any of its Subsidiaries and (ii) to the best knowledge of the
Borrower and its Subsidiaries, no union representation proceeding is pending
with respect to the employees of the Borrower or any of its Subsidiaries and no
union organizing activities are taking place, except (with respect to any matter
specified in clause (i) or (ii) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.
 
Section 5.16. Capitalization.  All outstanding equity interests of the Borrower
and the Subsidiaries have been duly authorized and validly issued, and are fully
paid and nonassessable, and there are no outstanding commitments or other
obligations of the Borrower or any Subsidiary to issue, and no rights of any
Person to acquire, any equity interests in the Borrower or any Subsidiary,
except for the Warrants when issued.
 
Section 5.17. Other Agreements.  Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
the Borrower, any Subsidiary or any of their Property, which default if uncured
could reasonably be expected to have a Material Adverse Effect.
 
Section 5.18. Governmental Authority and Licensing.  The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of each
Governmental Authority necessary to
 
18

--------------------------------------------------------------------------------

 
conduct their businesses, in each case where the failure to obtain or maintain
the same could reasonably be expected to have a Material Adverse Effect.  No
investigation or proceeding that, if adversely determined, could reasonably be
expected to result in revocation or denial of any license, permit or approval is
pending or, to the knowledge of the Borrower, threatened, except where such
revocation or denial could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
Section 5.19. Approvals.  No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower or any Subsidiary of any Loan Document,
except for such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect.
 
Section 5.20. Affiliate Transactions.  Neither the Borrower nor any Subsidiary
is a party to any contracts or agreements with any of its Affiliates (other than
with Wholly-owned Subsidiaries) on terms and conditions which are less favorable
to the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.
 
Section 5.21. Foreign Assets Control Regulations and Anti-Money
Laundering.  (a) OFAC.  Neither Borrower nor any of its Subsidiaries is (i) a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of
Section 2, or (iii) a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
(b)Patriot Act.  The Borrower and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”).  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
 
Section 6.Covenants.

 
The Borrower covenants and agrees that, so long as any Credit is available to
the Borrower hereunder and until all Obligations are paid in full:
 
Section 6.1. Information Covenants.  The Borrower will furnish to the
Administrative Agent, with sufficient copies for each Lender:
 
 
19

--------------------------------------------------------------------------------

 
(a)Quarterly Reports.  Within 45 days after the end of each fiscal quarter and
in accordance with applicable SEC financial reporting requirements of the
Borrower, the Borrower shall provide its full Form 10-Q for such quarter.
 
(b)Annual Statements.  Within 120 days after the close of each fiscal year of
the Borrower, a copy of the Borrower’s consolidated and consolidating balance
sheet as of the last day of the fiscal year then ended and the Borrower’s
consolidated and consolidating statements of income, retained earnings, and cash
flows for the fiscal year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an unqualified opinion of Arnett & Foster, P.L.L.C.
or a different firm of independent public accountants of recognized national
standing, selected by the Borrower and acceptable to the Administrative Agent,
to the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards.
 
(c)Notice of Default and Litigation.  Promptly, and in any event within two
Business Days after any officer of the Borrower obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any other event which could reasonably be expected to have a
Material Adverse Effect, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, and (ii) the commencement of, or threat of, or any significant
development in, any litigation, labor controversy, arbitration or governmental
proceeding pending against the Borrower or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.
 
(d)Management Letters.  Promptly after the Borrower’s receipt thereof, a copy of
each report or any “management letter” submitted to the Borrower or any of its
Subsidiaries by its certified public accountants and the management’s responses
thereto.
 
(e)Other Reports and Filings.  Promptly, copies of all financial information,
proxy materials and other material information, certificates, reports,
statements and completed forms, if any, which the Borrower or any of its
Subsidiaries (x) has filed with the United States Securities and Exchange
Commission or any governmental agencies substituted therefor (the “SEC”)
furnished to the shareholders of the Borrower, or (y) has delivered to holders
of, or to any agent or trustee with respect to, Indebtedness of the Borrower or
any of its Subsidiaries in their capacity as such a holder, agent or trustee to
the extent that the aggregate principal amount of such Indebtedness exceeds (or
upon the utilization of any unused commitments may exceed) $1,000,000.
 
(f)Environmental Matters.  Promptly upon, and in any event within five Business
Days after any officer of the Borrower obtains knowledge thereof, notice of one
 
20

--------------------------------------------------------------------------------

 
or more of the following environmental matters which individually, or in the
aggregate, may reasonably be expected to have a Material Adverse
Effect:  (i) any notice of Environmental Claim against the Borrower or any of
its Subsidiaries or any real property owned or operated by the Borrower or any
of its Subsidiaries; (ii) any condition or occurrence on or arising from any
real property owned or operated by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such real property; (iii) any condition or occurrence on any real
property owned or operated by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Borrower
or any of its Subsidiaries of such real property under any Environmental Law;
and (iv) any removal or remedial actions to be taken in response to the actual
or alleged presence of any Hazardous Material on any real property owned or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority.  All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and the Borrower’s or such Subsidiary’s
response thereto.  In addition, the Borrower agrees to provide the Lender with
copies of all material written communications by the Borrower or any of its
Subsidiaries with any Person or Governmental Authority relating to any of the
matters set forth in clauses (i)-(iv) above, and such detailed reports relating
to any of the matters set forth in clauses (i)-(iv) above as may reasonably be
requested by the Administrative Agent or the Lender.
 
(g)Other Information.  From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or Lender may reasonably
request.
 
Section 6.2. Inspections.  The Borrower will, and will cause each Subsidiary to,
permit officers, representatives and agents of the Administrative Agent or
Lender, to visit and inspect any Property of the Borrower or such Subsidiary,
and to examine the books of account of the Borrower or such Subsidiary and
discuss the affairs, finances and accounts of the Borrower or such Subsidiary
with its and their officers and independent accountants, all at such reasonable
times as the Administrative Agent or Lender may request.
 
Section 6.3. Maintenance of Property, Insurance, Environmental Matters,
etc.  (a) The Borrower will, and will cause each of its Subsidiaries to,
(i) keep its property, plant and equipment in good repair, working order and
condition, normal wear and tear excepted, and shall from time to time make all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto so that at all times such property, plant
and equipment are reasonably preserved and maintained and (ii) maintain in full
force and effect with financially sound and reputable insurance companies
insurance which provides substantially the same (or greater) coverage and
against at least such risks as is in accordance with industry practice, and
shall furnish to the Administrative Agent upon request full information as to
the
 
21

--------------------------------------------------------------------------------

 
insurance so carried.  In any event, the Borrower shall, and shall cause each of
its Subsidiaries to, maintain insurance on the Collateral to the extent required
by the Collateral Documents.
 
        (b)Without limiting the generality of Section 6.3(a), the Borrower and
its Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws, except to the extent that
the aggregate effect of all noncompliance could not reasonably be expected to
have a Material Adverse Effect; (ii) shall obtain and maintain in full force and
effect all governmental approvals required for its operations at or on its
properties by any applicable Environmental Laws; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws with
respect to any of its properties which individually or in the aggregate may
reasonably be expected to have a Material Adverse Effect; (iv) shall not, and
shall not permit any other Person to, own or operate on any of its properties
any landfill or dump or hazardous waste treatment, storage or disposal facility
as defined pursuant to the RCRA, or any comparable state law; and (v) shall not
use, generate, treat, store, release or dispose of Hazardous Materials at or on
any of the real property except in the ordinary course of its business and in
compliance with all Environmental Laws.  With respect to any Release of
Hazardous Materials, the Borrower and its Subsidiaries shall conduct any
necessary or required investigation, study, sampling and testing, and undertake
any cleanup, removal, remedial or other response action necessary to remove,
cleanup or abate any material quantity of Hazardous Materials released at or on
any of its properties as required by any applicable Environmental Law.
 
Section 6.4. Preservation of Existence.  The Borrower will, and will cause each
of its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect, its
franchises, authority to do business, licenses, patents, trademarks, copyrights
and other proprietary rights; provided, however, that nothing in this
Section 6.4 shall prevent, to the extent permitted by Section 6.13, sales of
assets by the Borrower or any of its Subsidiaries, the dissolution or
liquidation of any Subsidiary of the Borrower, or the merger or consolidation
between or among the Subsidiaries of the Borrower.
 
Section 6.5. Compliance with Laws.  The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all laws, rules,
regulations, ordinances and orders applicable to its property or business
operations of any Governmental Authority, where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of its Property.
 
Section 6.6. ERISA.  The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
have a Material Adverse Effect or result in a Lien upon any of its
Property.  The Borrower shall, and shall cause each Subsidiary to, promptly
notify the Administrative Agent and each Lender of:  (a) the occurrence of any
reportable event (as defined in ERISA) with respect to a Plan, (b) receipt of
any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Borrower or any Subsidiary of
 
22

--------------------------------------------------------------------------------

 
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.
 
Section 6.7. Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, all taxes, assessments, fees and other
governmental charges imposed upon it or any of its Property, before becoming
delinquent and before any penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by proper proceedings and as
to which appropriate reserves are provided therefor, unless and until any Lien
resulting therefrom attaches to any of its Property.
 
Section 6.8. Contracts with Affiliates.  The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than Wholly-owned Subsidiaries) on
terms and conditions which are less favorable to the Borrower or such Subsidiary
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.
 
Section 6.9. No Changes in Fiscal Year.  The Borrower shall not, nor shall it
permit any Subsidiary to, change its fiscal year from its present basis.
 
Section 6.10. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date.
 
Section 6.11. Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except;
 
(a)the Obligation owing to the Administrative Agent and the Lender (and their
Affiliates);
 
(b)intercompany Indebtedness among the Borrower and its Subsidiaries to the
extent permitted by Section 6.14;
 
(c)purchase money Indebtedness and Capitalized Lease Obligations of the Borrower
and its Subsidiaries in an amount not to exceed $2,500,000 in the aggregate
outstanding at any time;
 
(d)unsecured Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $1,500,000 in the aggregate
at any one time outstanding; and
 
(e)Subordinated Indebtedness owed to Marshall T. Reynolds in a principal amount
not to exceed $2,500,000, as reduced by permitted payments thereon.
 
23

--------------------------------------------------------------------------------

 
 
Section 6.12. Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that the foregoing shall not prevent the following (the Liens
described below, the “Permitted Liens”):
 
(a)inchoate Liens for the payment of taxes which are not yet due and payable or
the payment of which is not required by Section 6.7;
 
(b)Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
 
(c)mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;
 
(d)Liens created by or pursuant to this Agreement and the Collateral Documents;
 
(e)Liens on property of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 6.11(d) hereof,
representing or incurred to finance the purchase price of Property, provided
that no such Lien shall extend to or cover other Property of the Borrower or
such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon; and
 
(f)easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary.
 
Section 6.13. Consolidation, Merger, Sale of Assets, etc.  The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or agree to any merger or consolidation, or convey, sell,
lease or otherwise dispose of all or any part of its property, including any
disposition as part of any sale-leaseback transactions except that this Section
shall not prevent:
 
(a)the sale and lease of inventory in the ordinary course of business;
 
24

--------------------------------------------------------------------------------

 
 
(b)the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of the Borrower or its Subsidiaries, has become
uneconomic, obsolete or worn out;
 
(c)the sale, transfer, lease, or other disposition of Property of the Borrower
and its Subsidiaries to one another;
 
(d)the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the legal entity surviving the merger;
 
(e)the disposition or sale of Cash Equivalents on consideration for cash; and
 
(f)the sale, transfer, lease, or other disposition of Property of the Borrower
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries not
more than $500,000 during any fiscal year of the Borrower.
 
So long as no Default or Event of Default has occurred and is continuing or
would arise as a result thereof, upon the written request of the Borrower, the
Administrative Agent shall release its Lien on any Property sold pursuant to the
foregoing provisions.
 
Section 6.14. Advances, Investments and Loans.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, make loans or
advances to or make, retain or have outstanding any investments (whether through
purchase of equity interests or obligations or otherwise) in, any Person or
enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, except
that this Section shall not prevent:
 
(a)receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(b)investments in Cash Equivalents;
 
(c)investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(d)the Borrower’s investments existing on the date of this Agreement in its
Subsidiaries and described on Schedule E to the Security Agreement;
 
(e)intercompany advances made from time to time from the Borrower to any one or
more of its Subsidiaries in the ordinary course of business;
 
25

--------------------------------------------------------------------------------

 
 
(f)Permitted Acquisitions; and
 
(g)other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $250,000 in the aggregate
at any one time outstanding.
 
Section 6.15. Dividends and Certain Other Restricted Payments.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, (i) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests, (ii) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock or other equity interests or any warrants, options, or similar instruments
to acquire the same (collectively, referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent the making of
dividends or distributions by any Wholly-owned Subsidiary of the Borrower to its
parent corporation.
 
Section 6.16. Limitation on Restrictions.  The Borrower will not, and it will
not permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction on the
ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or other equity interests owned by the
Borrower or any other Subsidiary, (b) pay or repay any Indebtedness owed to the
Borrower or any other Subsidiary, (c) make loans or advances to the Borrower or
any other Subsidiary, (d) transfer any of its Property to the Borrower or any
other Subsidiary, (e) encumber or pledge any of its assets to or for the benefit
of the Administrative Agent or (f) guaranty the Obligation.
 
Section 6.17. Limitation on the Creation of Subsidiaries.  Notwithstanding
anything to the contrary contained in this Agreement, the Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Closing Date any Subsidiary; provided that the Borrower and its Wholly-owned
Subsidiaries shall be permitted to establish or create Wholly-owned Subsidiaries
so long as at least 30 days prior written notice thereof is given to the
Administrative Agent, and the Borrower and its Subsidiaries timely comply with
the requirements of Section 4 (at which time Section 5.10 shall be deemed to
include a reference to such Subsidiary).
 
Section 6.18. OFAC.  The Borrower will not, and will not permit any of its
Subsidiaries to, (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001)),
(ii) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or be otherwise associated with any such person in any manner
violative of Section 2, and (iii) become a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
26

--------------------------------------------------------------------------------

 
 
Section 6.19. Financial Covenants.
 
(a)Maximum Capital Expenditures.  During any fiscal year of the Borrower
commencing after October 31, 2012, the Borrower shall not, nor shall it permit
any Subsidiary to, expend or become obligated for Capital Expenditures in an
aggregate amount in excess of $3,000,000.
 
Section 6.20.  Tax Returns.  Prior to or simultaneously with submission thereof
to any federal or state tax authority, the Borrower shall deliver to the
Administrative Agent copies of the Borrower’s federal and state income tax
returns.
 
Section 6.21. Subordinated Indebtedness.  Except to the extent permitted by the
Subordinated Note, the Contribution Agreement and the Subordination
Agreement, the Borrower shall not (a) amend or modify any of the terms or
conditions relating to Subordinated Indebtedness, (b) make any voluntary
prepayment of Subordinated Indebtedness or effect any voluntary redemption
thereof, or (c) make any other payment or redemption on account of Subordinated
Indebtedness that is prohibited under the terms the Subordinated Note, the
Subordination Agreement or of any other instrument or agreement subordinating
the same to the Obligation.  Notwithstanding the foregoing, the Borrower may
agree to a decrease in the interest rate applicable thereto or to a deferral of
repayment of any of the principal of or interest on the Subordinated
Indebtedness beyond the current due dates therefor.
 
 
Section 7.Events of Default and Remedies.

 
Section 7.1. Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:  
 
(a)default in the payment when due (whether at the stated maturity thereof or at
any other time provided for in this Agreement) of all or any part of the
principal of or interest on any Loan or any other Obligation payable hereunder
or under any other Loan Document;
 
(b)default in the observance or performance of any covenant set forth in
Sections 6.4, 6.11, 6.12, 6.13, 6.14, 6.15, 6.20 or 6.21 hereof or of any
provision in any Loan Document dealing with the use, disposition or remittance
of the proceeds of Collateral or requiring the maintenance of insurance thereon;
 
(c)default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such default shall first become known to any officer of
the Borrower or (ii) written notice of such default is given to the Borrower by
the Administrative Agent;
 
(d)any representation or warranty made herein or in any other Loan Document or
in any certificate delivered to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
 
27

--------------------------------------------------------------------------------

 
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;
 
(e)any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;
 
(f)default shall occur under any (i) Indebtedness of the Borrower or any of its
Subsidiaries aggregating in excess of $2,500,000, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise) after
giving effect to applicable grace or cure periods, if any, or (ii) any Hedge
Agreement of the Borrower or any of its Subsidiaries with any Lender or any
Affiliate of a Lender;
 
(g)any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Subsidiaries, or against any of its Property,
in an aggregate amount in excess of $1,000,000 (except to the extent fully and
unconditionally covered by insurance pursuant to which the insurer has accepted
liability therefor in writing and except to the extent fully and unconditionally
covered by an appeal bond, for which the Borrower or such Subsidiary has
established in accordance with GAAP a cash or Cash Equivalent reserve in the
amount of such judgment, writ or warrant), and which remains undischarged,
unvacated, unbonded or unstayed for a period of 30 days;
 
(h)the Borrower or any of its Subsidiaries, or any member of its Controlled
Group, shall fail to pay when due an amount or amounts aggregating in excess of
$500,000 which it shall have become liable to pay to the PBGC or to a Plan under
Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $500,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
of its Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days
 
28

--------------------------------------------------------------------------------

 
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
 
(i)any Change of Control shall occur;
 
(j)the Borrower or any of its Subsidiaries shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 7.1(k) hereof;
 
(k)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries, or any
substantial part of any of its Property, or a proceeding described in
Section 7.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days; or
 
(l)any default or event of default shall occur and be continuing under the
Contribution Agreement or the Subordination Agreement.
 
Section 7.2. Non-Bankruptcy Defaults.  When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower:  (a) if so directed by the Lender, terminate all obligations of the
Lender hereunder on the date stated in such notice (which may be the date
thereof); and (b) if so directed by the Lender, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind.  The Administrative Agent, after giving notice to the
Borrower pursuant to Section 7.1(c) or this Section 7.2, shall also promptly
send a copy of such notice to the Lender, but the failure to do so shall not
impair or annul the effect of such notice.
 
Section 7.3. Bankruptcy Defaults.  When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind.
 
29

--------------------------------------------------------------------------------

 
 
Section 7.4. Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) hereof promptly upon being requested to do so
by the Lender shall at such time also notify the Lender thereof.
 
Section 7.5. Expenses.  The Borrower agrees to pay to the Administrative Agent
and the Lender, and any other holder of any Note outstanding hereunder, all
costs and expenses reasonably incurred or paid by the Administrative Agent and
such Lender or any such holder, including reasonable attorneys’ fees and court
costs, in connection with any Default or Event of Default by the Borrower
hereunder or in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
of its Subsidiaries as a debtor thereunder).
 
 
Section 8.Change in Circumstances and Contingencies.

 


 
 
Section 9.The Administrative Agent.

 
Section 9.1. Appointment and Authorization of Administrative Agent.  Lender
hereby appoints Big 4 Investments, LLC, a Louisiana limited liability company,
as the Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  Notwithstanding the use of the word
“Administrative Agent” as a defined term, the Lender expressly agrees that the
Administrative Agent is not acting as a fiduciary of Lender in respect of the
Loan Documents, the Borrower or otherwise, and nothing herein or in any of the
other Loan Documents shall result in any duties or obligations on the
Administrative Agent or the Lender except as expressly set forth herein.  
 
Section 9.2. Administrative Agent and its Affiliates.  The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as Lender and may exercise or refrain from exercising such rights and
power as though it were not the Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as if it were not the Administrative Agent under the Loan
Documents.  The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender.  References in Section 2 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, refer to the Administrative
Agent in its individual capacity as a Lender.
 
Section 9.3. Action by Administrative Agent.  If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1 hereof, the Administrative Agent shall promptly give the Lender
written notice thereof.  Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action
 
30

--------------------------------------------------------------------------------

 
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents.  Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Lender.  Unless and until the Lender gives such direction, the Administrative
Agent may (but shall not be obligated to) take or refrain from taking such
actions as it deems appropriate and in the best interest of all the Lenders.  In
no event, however, shall the Administrative Agent be required to take any action
in violation of applicable law or of any provision of any Loan Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lender that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by Lender or
the Borrower.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  Any instructions of the Lender, or of any other group of
Lenders called for under the specific provisions of the Loan Documents, shall be
binding upon all the Lenders and the holders of the Obligations.  
 
Section 9.4. Consultation with Experts.  The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
 
Section 9.5. Liability of Administrative Agent; Credit Decision.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents:  (i) with the consent or at the request of the Lender or (ii) in
the absence of its own bad faith, gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 3
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lender, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care.  The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties.  In particular
and without
 
31

--------------------------------------------------------------------------------

 
limiting any of the foregoing, the Administrative Agent shall have no
responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents.  The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent.  Each
Lender acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender, and based upon such information,
investigations and inquiries as it deems appropriate, made its own credit
analysis and decision to extend credit to the Borrower in the manner set forth
in the Loan Documents.  It shall be the responsibility of each Lender to keep
itself informed as to the creditworthiness of the Borrower and its Subsidiaries,
and the Administrative Agent shall have no liability to any Lender with respect
thereto.
 
Section 9.6. Resignation of Administrative Agent and Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Lender and the Borrower.  Upon any such resignation of the
Administrative Agent, the Lender shall have the right to appoint a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Lender, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the Lender,
appoint a successor Administrative Agent, which may be any Lender hereunder or
any commercial bank organized under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$200,000,000.  Upon the acceptance of its appointment as the Administrative
Agent hereunder, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights and duties of the retiring Administrative
Agent under the Loan Documents, and the retiring Administrative Agent shall be
discharged from its duties and obligations thereunder.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 9 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent, but no successor Administrative
Agent shall in any event be liable or responsible for any actions of its
predecessor.  
 
Section 9.7. Authorization to Enter into, and Enforcement of, the Collateral
Documents.  The Administrative Agent is hereby irrevocably authorized by the
Lender to execute and deliver the Collateral Documents on behalf of the Lender
and their Affiliates and to take such action and exercise such powers under the
Collateral Documents as the Administrative Agent considers appropriate, provided
the Administrative Agent shall not amend the Collateral Documents unless such
amendment is agreed to in writing by the Lender.  Lender acknowledges and agrees
that it will be bound by the terms and conditions of the Collateral Documents
upon the execution and delivery thereof by the Administrative Agent.  Except as
otherwise specifically provided for herein, no Lender (or its Affiliates) other
than the Administrative Agent shall have the right to institute any suit, action
or proceeding in equity or at law for the foreclosure or other realization upon
any Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents; it being understood and intended
that no Lender (or their Affiliates) shall have any right in any manner
whatsoever to affect, disturb or prejudice the Lien of the Administrative Agent
(or any security trustee therefor) under the Collateral Documents by its or
their action or
 
32

--------------------------------------------------------------------------------

 
to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.
 
Section 9.8. Authorization to Release Liens and Limit Amount of Certain
Claims.  The Administrative Agent is hereby irrevocably authorized by the Lender
to release any Lien covering any Property of the Borrower or its Subsidiaries
that is the subject of a disposition that is permitted by this Agreement or that
has been consented to in accordance with Section 10.11.
 
 
Section 10.Miscellaneous.

 
Section 10.1. Withholding Taxes.  (a) Payments Free of Withholding.  Except as
otherwise required by law and subject to Section 10.1(b) hereof, each payment by
the Borrower under this Agreement or the other Loan Documents shall be made
without withholding or deduction for or on account of any present or future
taxes (other than overall net income taxes on the recipient imposed by the
jurisdiction in which its principal executive office or Lending Office is
located) imposed by or within the jurisdiction in which the Borrower is
domiciled, any jurisdiction from which the Borrower or any other Person on
behalf of the Borrower makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein.  If any such withholding is
so required, the Borrower shall make the withholding or deduction, pay the
amount withheld to the appropriate Governmental Authority before penalties
attach thereto or interest accrues thereon and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
Lender and the Administrative Agent free and clear of such taxes (including such
taxes on such additional amount) is equal to the amount which Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent or Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrower shall
reimburse the Administrative Agent or Lender for that payment on demand in the
currency in which such payment was made.  If the Borrower pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.
 
Section 10.2. No Waiver, Cumulative Remedies.  No delay or failure on the part
of the Administrative Agent or Lender or on the part of the holder or holders of
any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or
right.  The rights and remedies hereunder of the Administrative Agent, the
Lender and of the holder or holders of any of the Obligations are cumulative to,
and not exclusive of, any rights or remedies which any of them would otherwise
have.
 
Section 10.3. Non-Business Days.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such
 
33

--------------------------------------------------------------------------------

 
 principal amount shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest.
 
Section 10.4. Documentary Taxes.  The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
 
Section 10.5. Survival of Representations.  All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any Lender or the
L/C Issuer has any Commitment hereunder or any Obligations remain unpaid
hereunder.
 
Section 10.6. Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower or the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth below:
 
to the Borrower:
 
Champion Industries, Inc.
2450 First Avenue
Huntington, West Virginia  25728
Attention:Chief Financial Officer/Todd Fry
Telephone:(304) 528-5492
Telecopy:(304) 528-6765
 
to the Lender and Administrative Agent:
 
Big 4 Investments, LLC
63399 Highway 51
Roseland, LA 70456
Attention:______________
Telephone:______________
Telecopy:______________
 
 
With a copy of any notice of any Default or Event of Default (which shall not
constitute notice to the Borrower) to:
Huddleston Bolen LLP
611 Third Avenue
P.O. Box 2185
Huntington, West Virginia  25722-2185
Attention:Tom Murray
Telephone:(304) 691-8398
Telecopy:(304) 522-4312
 

 
 
34

--------------------------------------------------------------------------------

 
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.
 
(b)Electronic mail and internet and intranet websites may be used only to
distribute routine communications, such as financial statements, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
Section 10.7. Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
Section 10.8. Successors and Assigns; Assignments and
Participations.  (a)  Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
under any Loan Document without the prior written consent of the Administrative
Agent and Lender, and Lender may not assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)Assignments by Lender.  Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loan at the time owing to it); provided that
 
(i)except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loan at the time owing to it or in the case of an assignment
to Lender or an Affiliate of Lender with respect to Lender, the principal
outstanding balance of the Loan of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and
 
35

--------------------------------------------------------------------------------

 
Assumption, as of the Trade Date) shall not be less than $1,000,000, in the case
of any assignment in respect of the Term Credit, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 10.8 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lender, and the Commitment(s) of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lender may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)Participations.  Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loan owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment or waiver described in Section 10.11(i) and (ii) that affects such
Participant.  
 
36

--------------------------------------------------------------------------------

 
 
(e)Certain Pledges.  Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
 
(f)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 10.9. Amendments.  Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Lender, and (c) if the
rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent; provided that:
 
  (i)no amendment or waiver pursuant to this Section 10.11 shall (A) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any fee payable hereunder without the consent of the
Lender to which such payment is owing hereunder or (B) change the application of
payments set forth in Section 2.9 hereof without the consent of Lender adversely
affected thereby; and
 
Section 10.10. Heading. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 10.11. Costs and Expenses; Indemnification.  (a) The Borrower agrees to
pay all reasonable costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with periodic environmental audits, fixed asset appraisals,
title insurance policies, collateral filing fees and lien searches.  The
Borrower further agrees to indemnify the Administrative Agent, Lender, and their
respective directors, officers, employees, agents, financial advisors, and
consultants against all Damages (including, without limitation, all reasonable
attorney’s fees and other expenses of litigation or preparation therefor,
whether or not the indemnified Person is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan, other than those which arise
from the gross negligence, willful misconduct or bad faith of the party claiming
indemnification.  The
 
37

--------------------------------------------------------------------------------

 
Borrower, upon demand by the Administrative Agent or Lender at any time, shall
reimburse the Administrative Agent or such Lender for any reasonable legal or
other expenses incurred in connection with investigating or defending against
any of the foregoing (including any settlement costs relating to the foregoing)
or in connection with any work-out, restructuring, or negotiation relating to
the Loan or this Agreement, except if the same is directly due to the gross
negligence or willful misconduct of the party to be indemnified. The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.
 
(b)The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Administrative Agent and the Lender for any Damages, costs, loss or expense,
including without limitation, response, remedial or removal costs, arising out
of any of the following:  (i) any presence, release, threatened release or
disposal of any hazardous or toxic substance or petroleum by the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), (ii) the operation or violation of any Environmental Law,
whether federal, state, or local, and any regulations promulgated thereunder, by
the Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for Damages
arising from the willful misconduct or gross negligence of the party claiming
indemnification.  This indemnification shall survive the payment and
satisfaction of all Obligations and the termination of this Agreement, and shall
remain in force beyond the expiration of any applicable statute of limitations
and payment or satisfaction in full of any single claim under this
indemnification.  This indemnification shall be binding upon the successors and
assigns of the Borrower and shall inure to the benefit of Administrative Agent
and the Lenders directors, officers, employees, agents, and collateral trustees,
and their successors and assigns.
 
Section 10.12. Set-off.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, Lender and each subsequent holder of any
Obligation is hereby authorized by the Borrower at any time or from time to
time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by Lender or that subsequent holder
to or for the credit or the account of the Borrower, whether or not matured,
against and on account of the Obligations of the Borrower to that Lender or that
subsequent holder under the Loan Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Loan
Documents, irrespective of whether or not (a) Lender or that subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and
 
38

--------------------------------------------------------------------------------

 
payable pursuant to Section 7 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.
 
Section 10.13. Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
 
Section 10.14. Governing Law.  This Agreement and the other Loan Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of Ohio.
 
Section 10.15. Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.
 
Section 10.16. Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
Lender may have received hereunder shall, at the option of the Administrative
Agent, be (i) applied as a credit against the then outstanding principal amount
of Obligations hereunder and accrued and unpaid interest thereon (not to exceed
the maximum amount permitted by applicable law), (ii) refunded to the Borrower,
or (iii) any combination of the foregoing, (d) the interest rate payable
hereunder or under any other Loan Document shall be automatically subject to
reduction to the maximum lawful contract rate allowed under applicable usury
laws (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been, and shall be, reformed and modified to reflect such
reduction in the relevant interest rate, and (e) neither the Borrower nor any
guarantor or endorser shall have any action against the Administrative Agent or
Lender for any Damages whatsoever arising out of the payment or collection of
any Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lender
has received the amount of interest which such Lender would
 
39

--------------------------------------------------------------------------------

 
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.
 
Section 10.17. Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one or more Subsidiaries.  Nothing contained
herein shall be deemed or construed to permit any act or omission which is
prohibited by the terms of any Collateral Document, the covenants and agreements
contained herein being in addition to and not in substitution for the covenants
and agreements contained in the Collateral Documents.
 
Section 10.18. USA Patriot Act.   Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.
 
Section 10.19. Submission to Jurisdiction; Waiver of Jury Trial.  The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of Ohio and of any Ohio State court sitting in
the City of Cincinnati for purposes of all legal proceedings arising out of or
relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby.  The Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  The Borrower, the Administrative Agent  and the Lender
hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to any Loan Document or the transactions
contemplated thereby.
 
Section 10.20. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lender and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
 
40

--------------------------------------------------------------------------------

 
(ii) any actual or prospective counterparty (or its advisors) to any Hedge
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, Lender or the
L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 10.21. Amendment and Restatement.  This Agreement amends and restates
the Original Credit Agreement and is not intended to be or operate as a novation
or an accord and satisfaction of the Original Credit Agreement or the
Obligations evidenced or provided for thereunder.  Without limiting the
generality of the foregoing, the Borrower agrees that notwithstanding the
execution and delivery of this Agreement and the Security Agreement, the Liens
previously granted to the Administrative Agent pursuant to the Collateral
Documents shall be and remain in full force and effect and that any rights and
remedies of the Administrative Agent thereunder and obligations of the Borrower
thereunder shall be and remain in full force and effect, shall not be affected,
impaired or discharged thereby and shall secure all of the Borrower’s
indebtedness, obligations and liabilities to the Administrative Agent and the
Lender under the Original Credit Agreement as amended and restated
hereby.  Nothing herein contained shall in any manner affect or impair the
priority of the Liens created and provided for by the Collateral Documents as to
the indebtedness which would be secured thereby prior to giving effect hereto.
 
Section 10.22. Affirmation of Guarantors.  Each Guarantor (as defined in the
Guaranty) hereby acknowledges that it has reviewed the terms and provisions of
this Agreement and consents to the terms and conditions of this Agreement and
any modification of the Loan Documents effected pursuant to this Agreement. Each
Guarantor hereby confirms to the Lender that, after giving effect to this
Agreement, the Guaranty of such Guarantor and each other Loan Document to which
such Guarantor is a party continues in full force and effect and is the legal,
valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability. Each Guarantor further acknowledges, confirms and agrees that
Administrative Agent and the Lender have and shall continue to have a valid,
enforceable and perfected first-priority lien (subject only to Permitted Liens)
upon and security interest in the Collateral granted to Administrative Agent and
the Lender pursuant to the Loan Documents or otherwise granted to or held by
Administrative Agent and the Lender.
 
41

--------------------------------------------------------------------------------

 
 
[Signature Pages to Follow]



 
42

--------------------------------------------------------------------------------

 



 
This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.
 
 
“Borrower”

 
 
Champion Industries, Inc.

 
 
 

  By /s/ Marshall T. Reynolds   Name: Marshall T. Reynolds   Title: Chairman of
the Board

 
 
S-1 

--------------------------------------------------------------------------------

 

“Guarantors”


The Chapman Printing Company,   Inc., a West Virginia corporation
Stationers, Inc., a West Virginia corporation
Bourque Printing, Inc., a Louisiana corporation
Dallas Printing of MS, Inc., a Mississippi corporation
Carolina Cut Sheets, Inc., a West Virginia corporation
Donihe Graphics, Inc., a Tennessee corporation
Smith & Butterfield Co., Inc., an Indiana corporation
The Merten Company, an Ohio corporation
Interform Corporation, a Pennsylvania corporation
CHMP Leasing, Inc., a West Virginia corporation
Blue Ridge DISPOSITION Co., Inc., a North Carolina corporation
Capitol Business Equipment , Inc., a West Virginia corporation
Thompson’s of Morgantown, Inc., a West Virginia corporation
Independent Printing Service, Inc., an Indiana corporation
Diez Business Machines, Inc., a Louisiana corporation
Transdata Systems, Inc., a Louisiana corporation
Syscan Corporation, a West Virginia corporation
Champion Publishing, Inc., a West Virginia corporation


 

  By /s/ Todd R. Fry   Name: Todd R. Fry   Title: Vice-President

 

 
 
 S-2

--------------------------------------------------------------------------------

 
“SHAREHOLDER”

 
 
 

 
 
 

   /s/ Marshall T. Reynolds    Marshall  T. Reynolds    

 
 
 
 

--------------------------------------------------------------------------------

 

 
“Lender”

 
 
BIG 4 INVESTMENTS, LLC, as a Lender, and as Administrative Agent

 
 

  By /s/ Edgar Ray Smith, III   Name: Edgar Ray Smith, III   Title: Member






 
S-3 

--------------------------------------------------------------------------------

 

Exhibit A
 
term note a





 
 

--------------------------------------------------------------------------------

 
 

Schedule 5.9
 


 
Subsidiaries
 
Name
Jurisdiction of Organization
Percentage Ownership
Owner
The Chapman Printing Company, Inc.
West Virginia (qualified in Kentucky)
100%
Champion Industries, Inc.
Stationers, Inc.
West Virginia
100%
Champion Industries, Inc.
Bourque Printing, Inc.
Louisiana
100%
Champion Industries, Inc.
Dallas Printing of MS, Inc.
Mississippi
100%
Champion Industries, Inc.
Carolina Cut Sheets, Inc.
West Virginia
100%
Champion Industries, Inc.
Donihe Graphics, Inc.
Tennessee
100%
Champion Industries, Inc.
Smith & Butterfield Co., Inc.
Indiana
100%
Champion Industries, Inc.
The Merten Company
Ohio
100%
Champion Industries, Inc.
Interform Corporation
Pennsylvania
100%
Champion Industries, Inc.
CHMP Leasing, Inc.
West Virginia
100%
Champion Industries, Inc.
Blue Ridge Disposition, Inc.
North Carolina
100%
Champion Industries, Inc.
Capitol Business Equipment, Inc.
West Virginia
100%
Stationers, Inc.
Thompson’s of Morgantown, Inc.
West Virginia
100%
Stationers, Inc.
Independent Printing Service, Inc.
Indiana
100%
Smith & Butterfield Co., Inc.
Diez Business Machines, Inc.
Louisiana
100%
Stationers, Inc.
Transdata Systems, Inc.
Louisiana
100%
Bourque Printing, Inc.
Syscan Corporation
West Virginia
100%
Champion Industries, Inc.
Champion Publishing, Inc.
West Virginia
100%
Champion Industries, Inc.

 




Schedule A
 
Locations
Column 1
Column 2
Column 3
Name of Debtor  (and State of Organization and Organizational Registration
Number)
Chief Executive Office (and name of record owner of such Location)
Additional Places of Business and Collateral Locations (and name of record owner
of such Locations)
Champion Industries, Inc., a West Virginia corporation (None)
2450 1st Avenue
Huntington, WV  25703
(ADJ Corp.)
405 Ann Street
Parkersburg, WV
(Printing Property Corp.)
   
3000 Washington St.
Charleston, WV
(ADJ Corp.)
   
951 Point Marion Rd.
Morgantown, WV
(Sans LLC)
   
120 Hills Plaza
Charleston, WV
(White Properties No. II LLC)
   
1563 Hansford St.
Charleston, WV
(Champion Industries, Inc.)
   
700 North Fourth St.
Clarksburg, WV
(Champion Industries, Inc.)
The Chapman Printing Company, Inc., a West Virginia corporation
(None)
2450 1st Avenue
Huntington, WV  25703
(ADJ Corp)
None
   
None
Stationers, Inc., a West Virginia corporation
(None)
1945 5th Avenue
Huntington, WV  25703
(The Harrahs and Reynolds Corporation)
700 North Fourth Street
Clarksburg, WV  
(Champion Industries, Inc.)
   
615 Fourth Avenue
Huntington, WV  
(The Harrah and Reynolds Corporation)
   
617-619 Fourth Avenue
Huntington, WV
(ADJ Corp.)
Bourque Printing, Inc., a Louisiana corporation
(29814230D)
10848 Airline Highway
Baton Rouge, LA  70816
(Bourque Printing, Inc.)
13112 South Choctaw Drive
Baton Rouge, LA
(Bourque Printing, Inc.)
   
1593 River Oaks Drive
Harahan, LA
(Blessey Enterprises, Inc.)
Dallas Printing of MS, Inc., a Mississippi corporation
(406362)
10848 Airline Highway
Baton Rouge, LA  70816
(Bourque Printing, Inc.)
None
Carolina Cut Sheets, Inc., a West Virginia corporation (None)
2450 1st Avenue
Huntington, WV  25703
(ADJ Corp.)
None
Donihe Graphics, Inc., a Tennessee corporation (0302141)
 
None
Smith & Butterfield Co., Inc., an Indiana corporation
(198010-815)
2800 Lynch Road
Evansville, IN  47711
(Randall M. Schulz, Trustee U/A dated July 31, 1976, executed by Ruth Lane
Butterfield, as Trustee, creating “The Butterfield Family Trust No. 2”)
None
The Merten Company, an Ohio corporation
(945374)
 
None
Interform Corporation, a Pennsylvania corporation (117194)
c/o Champion Industries, Inc.
2450 1st Avenue
Huntington, WV  25703
None
CHMP Leasing, Inc., a West Virginia corporation
(None)
2450 1st Avenue
Huntington, WV  25703
(ADJ Corp.)
None
Blue Ridge Disposition, Inc., a North Carolina corporation
(0014339)
 
None
Capitol Business Equipment, Inc., a West Virginia corporation
(None)
711 Indiana Avenue
Charleston, WV  25302
(Capitol Business Equipment, Inc.)
1214 Main Street
Wheeling, WV  26003
(Contract Development, Inc.)
Thompson’s of Morgantown, Inc., a West Virginia corporation
(None)
1945 5th Avenue
Huntington, WV  25703
(The Harrah and Reynolds Corporation)
None
Independent Printing Service, Inc., an Indiana corporation
(1990090099)
2800 Lynch Road
Evansville, IN  47711
(Randall M. Schulz, Trustee U/A dated July 31, 1976, executed by Ruth Lane
Butterfield, as Trustee, creating “The Butterfield Family Trust No. 2”
None
Diez Business Machines, Inc., a Louisiana corporation (32421590D)
10848 Airline Highway
Baton Rouge, LA  70816
(Bourque Printing, Inc.)
None
Transdata Systems, Inc., a Louisiana corporation (34374117D)
10848 Airline Highway
Baton Rouge, LA  70816
(Bourque Printing, Inc.)
None
Syscan Corporation, a West Virginia corporation
(None)
3000 Washington Street
Charleston, WV  25312
(Williams Land Corporation)
 
Champion Publishing, Inc., a West Virginia corporation (94781)
2450 1st Avenue
Huntington, WV  25703
(ADJ Corp.)
             




 
 

--------------------------------------------------------------------------------

 

Schedule B
 
Other Names
 
 
A.Prior Legal Names

Name of Debtor
Prior Legal Name
Champion Industries, Inc.
None
The Chapman Printing Company, Inc.
None
Stationers, Inc.
None
Bourque Printing, Inc.
None
Dallas Printing of MS, Inc.
Dallas Printing Company, Inc.
Carolina Cut Sheets, Inc.
None
Donihe Graphics, Inc.
None
Smith & Butterfield Co., Inc.
None
The Merten Company
None
Interform Corporation
None
CHMP Leasing, Inc.
None
Blue Ridge Disposition, Inc.
Blue Ridge Printing Co., Inc.
Capitol Business Equipment, Inc.
None
Thompson’s of Morgantown, Inc.
None
Independent Printing Service, Inc.
None
Diez Business Machines, Inc.
None
Transdata Systems, Inc.
Docutec of Louisiana, Inc. (3/1/1994)
Syscan Corporation
None
Champion Publishing, Inc.
None

 
 
B.Trade Names

Name of Debtor
Tradename
Champion Industries, Inc.
Chapman Printing Company
 
Champion Output Solutions
 
U.S. Tag & Ticket
The Chapman Printing Company, Inc.
None
Stationers, Inc.
None
Bourque Printing, Inc.
Champion Graphic Communications
Dallas Printing of MS, Inc.
None
Carolina Cut Sheets, Inc.
None
Donihe Graphics, Inc.
None
Smith & Butterfield Co., Inc.
None
The Merten Company
None
Interform Corporation
Interform Solutions
 
Consolidated Graphic Communications
CHMP Leasing, Inc.
None
Blue Ridge Disposition, Inc.
None
Capitol Business Equipment, Inc.
Capitol Business Interiors
Thompson’s of Morgantown, Inc.
None
Independent Printing Service, Inc.
None
Diez Business Machines, Inc.
None
Transdata Systems, Inc.
None
Syscan Corporation
None
Champion Publishing, Inc.
The Huntington Herald-Dispatch
 
River Cities Printing
 
The Lawrence Herald
 
Putnam Herald

 


 



 
 

--------------------------------------------------------------------------------

 

Schedule D
 
Real Estate Legal Descriptions
 
 
1.1563 Hansford Street, Charleston, WV - Champion Industries, Inc.

(See Schedule D-1 attached hereto)
 
 
2.711 Indiana Avenue, Charleston, WV - Capitol Business Equipment, Inc.

(See Schedule D-3 attached hereto)
 
 
3.700 N. Fourth Street, Clarksburg, WV - Champion Industries, Inc.

(See Schedule D-4 attached hereto)
 
 
4.INTENTIONALLY OMITTED



 
 
5.INTENTIONALLY OMITTED



 
 
6.INTENTIONALLY OMITTED



 
 
7.10848 Airline Highway, Baton Rouge, LA - Bourque Printing, Inc.

(See Schedule D-9 attached hereto)
 
 
8.13112 South Choctaw, Baton Rouge, LA - Bourque Printing, Inc.

(See Schedule D-10 attached hereto)
 
 
9.2450 1st Avenue, Huntington, WV - Champion Industries, Inc.

(See Schedule D-11 attached hereto)
 
 
10.405 Ann Street, Parkersburg, WV - Champion Industries, Inc.

(See Schedule D-12 attached hereto)
 
 
11.120 Hills Plaza, Charleston, WV - Champion Industries, Inc.

(See Schedule D-13 attached hereto)
 
 
12.INTENTIONALLY OMITTED



 
 
13.INTENTIONALLY OMITTED

 
 
 
14.INTENTIONALLY OMITTED



 
No Debtor owns fixtures at any location other than those listed above

 
 

--------------------------------------------------------------------------------

 

Schedule E
 
Investment Property and Deposit Accounts
 
 
 
A.Investment Property (including Subsidiary Interests)

 
 
1.Subsidiary Interests:

Debtor
Issuer
Shares
(Certificate No.)
% Ownership
Champion Industries, Inc.
The Chapman Printing Company, Inc.
100 shares (A-2)
100%
Champion Industries, Inc.
Stationers, Inc.
584 shares (5)
100%
Champion Industries, Inc.
Bourque Printing, Inc.
3 shares (7)
100%
Champion Industries, Inc.
Dallas Printing of MS, Inc.
40,000 shares (5)
100%
Champion Industries, Inc.
Carolina Cut Sheets, Inc.
100 shares (1)
100%
Champion Industries, Inc.
Donihe Graphics, Inc.
641 shares (2)
100%
Champion Industries, Inc.
Smith & Butterfield Co., Inc.
500 shares (6)
100%
Champion Industries, Inc.
The Merten Company
100 shares (2)
100%
Champion Industries, Inc.
Interform Corporation
10,000 shares (15)
100%
Champion Industries, Inc.
CHMP Leasing, Inc.
100 shares (1)
100%
Champion Industries, Inc.
Blue Ridge Printing Co., Inc.
550 shares (12)
100%
Stationers, Inc.
Capitol Business Equipment, Inc.
1,275 shares (76)
100%
Stationers, Inc.
Thompson’s of Morgantown, Inc.
200 shares (5)
100%
Smith & Butterfield Co., Inc.
Independent Printing Service, Inc.
100 shares (4)
100%
Stationers, Inc.
Diez Business Machines, Inc.
100 shares (9)
100%
Bourque Printing, Inc.
Transdata Systems, Inc.
600 shares (4)
100%
Champion Industries, Inc.
Syscan Corporation
51.55 shares (2)
100%
Champion Industries, Inc.
Champion Publishing, Inc.
1,000 shares (1)
100%

 
2.Other Investment Property:
 
None
 
 
B.Deposit Accounts



Debtor
Depository Institution
Account Number
Champion Industries, Inc.
United Bank
---------
Champion Industries, Inc.
Regions Bank
----------
Champion Industries, Inc.
First Tennessee Bank
-------

 
All deposit accounts of each Debtor held at Fifth Third Bank  
